1 Reported in 235 N.W. 615.
Plaintiff appeals from an order denying its motion for a new trial.
Action by the township of Angus, Polk county, to recover on the official bond of J.W. Campion, township treasurer, upon which bond the defendant casualty company was a surety.
Campion had been the treasurer of the township for many years under annual bonds furnished with personal sureties. He was elected to succeed himself in 1926 and then gave a bond with the casualty company as surety. He was re-elected in each of the two *Page 10 
following years, and by proper indorsements the surety bond of the preceding year was renewed.
Another man was elected as treasurer in 1929. Campion did not turn over to such successor the amount of money that he should have had in his possession belonging to the township, such amount being that which properly appeared on the books and report of Campion as treasurer for his last year in office. He was short about $2,300 (the amounts hereinafter referred to will be approximate). The defalcation had however taken place in one or more of the yearly terms prior to the first one upon which the casualty company became surety.
At the time of the going into effect of the 1926 surety bond the treasurer's books and his official report showed $3,400 on hand; he however had only $1,100. This shortage remained about the same and was concealed until a different treasurer was elected. Campion had at all times deposited the township moneys in his personal account in a bank, commingling the same with his own funds and using the deposits indiscriminately for personal and township purposes.
The evidence conclusively shows and the court found that all the money that came into his hands as treasurer during the three years here in question (including that which he turned over to himself in 1926) was accounted for and paid out in the manner provided by law. The only question here involved is as to whether under the facts stated the court properly ordered judgment in favor of defendants for costs and disbursements.
In Board of Education v. Robinson, 81 Minn. 305,84 N.W. 105, 83 A.S.R. 374, it was held:
"Where a person holds a public office for two or more successive terms, and executes a new bond, with new sureties, for each term, and a defalcation occurs on the part of the officer, the sureties on the bond given for the term during which the defalcation occurred are alone liable.
"Prima facie the sureties on the last bond are liable for such funds as are properly chargeable to the officer, as shown by the *Page 11 
books of his office at the time of his retirement, and the burden is upon such sureties to show that the defalcation in fact occurred during a prior term."
The Robinson case (decided in 1900) established the law for this state thereon. It has not been changed; it is sound and is adhered to.
Order affirmed.